ORDER
PER CURIAM.
Movant appeals from the denial of her Rule 24.085 motion without an evidentiary hearing after she pled guilty to two counts of first degree assault and was sentenced to concurrent terms of imprisonment of ten years.
We have reviewed the record on appeal and find the judgment of the trial court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).